                                                                                       FILED
                                                                               2021 Jul-15 PM 01:02
                                                                              U.S. DISTRICT COURT
                                                                                  N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

DEMETRIUS CAREY,                         )
                                         )
       Plaintiff,                        )
                                         )
v.                                       )    Case No. 2:19-cv-01636-LSC-SGC
                                         )
CORBIN TUNSTALL, et al.,                 )
                                         )
       Defendants.                       )

                    MEMORANDUM OPINION AND ORDER

      The magistrate judge entered a report and recommendation on June 10, 2021,

recommending the defendants’ special report be treated as a motion for summary

judgment and further recommending that the motion be granted on all claims against

all defendants, except the plaintiff’s claim for excessive force against defendant

Tunstall. (Doc. 27 at 20-21). Although the parties were advised of their right to

file specific written objections within 14 days, that time has expired with no

objections have been received by the court.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the court hereby ADOPTS the

magistrate judge’s report and ACCEPTS the recommendation. Accordingly, the

court ORDERS that the defendants’ motion for summary judgment (Doc. 24) is

GRANTED as to the plaintiff’s claims against defendants Wheat, Fassl, and Tytell,
the court finding no genuine issues of material fact exist.      The court further

ORDERS that the defendants’ motion for summary judgment is DENIED as to the

plaintiff’s claim for excessive force against defendant Tunstall, and this remaining

claim is REFERRED to the magistrate judge for further proceedings.

      DONE and ORDERED on July 15, 2021.



                                             _____________________________
                                                     L. Scott Coogler
                                                United States District Judge
                                                                               160704




                                         2
